[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                               FILED
                                            No. 10-10992      U.S. COURT OF APPEALS
                                      ________________________ ELEVENTH CIRCUIT
                                                                            JAN 6, 2012
                              D.C. Docket No. 9:07-cr-80138-KAM-2           JOHN LEY
                                                                              CLERK

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                versus

FRANK SARCONA,
a.k.a. Frank Sarcone,
a.k.a. Dave Johnson,


llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (January 6, 2012)

Before EDMONDSON, MARTIN, and SUHRHEINRICH,* Circuit Judges.



         *
          Honorable Richard Suhrheinrich, United States Circuit Judge for the Sixth Circuit,
sitting by designation.
MARTIN, Circuit Judge:

      A jury convicted Frank Sarcona of twenty-nine counts of a sixty-two-count

indictment charging fraud and other criminal acts arising from Mr. Sarcona’s

operation of the “LipoBan Clinic.” The LipoBan Clinic, a direct mail-order

business, employed a variety of deceptive practices to market and sell the weight-

loss product “LipoBan Dietary Supplement.”

      Mr. Sarcona appeals his conviction on all counts, arguing that: (1) the

injunction which was the predicate for his criminal contempt convictions was

invalid; (2) there was insufficient evidence to support his misbranding convictions

in light of the statute’s ambiguity; (3) the First Amendment requires reversing his

fraud convictions; (4) his money-laundering convictions are invalid under recent

Supreme Court jurisprudence; and (5) the District Court improperly admitted

expert testimony. After oral argument and careful review of the briefs and the

record, we affirm.



                I. FACTUAL AND PROCEDURAL HISTORY

                                         A.

      On January 27, 1997, the Federal Trade Commission (“FTC”) filed a

complaint in the Southern District of Florida against Mr. Sarcona and the company

                                         2
that he co-founded, SlimAmerica, Inc. The complaint alleged that the defendants

engaged in deceptive practices in the advertising and sale of a weight loss product

called “Super-Formula.” These deceptive practices included advertising

scientifically unsupported claims about achieving dramatic weight loss within

brief periods of time without dieting or exercise, as well as false representations of

medical endorsement.

      This was not the first scheme for which Mr. Sarcona was accused of using

fraud and deception to market a consumer product. Three similar schemes

preceded SlimAmerica. The first was “Forever Thin,” which promised users

permanent weight losses of up to six pounds in the first forty-eight hours and up to

twelve pounds every two weeks thereafter. This scheme ended in 1985 in

response to proceedings initiated by the U.S. Postal Service and the State of Utah.

A second weight-loss scheme was “Amerdream,” which sold a product called “The

Ultimate Solution Diet Program.” Promotional materials for that program

claimed: “After the first week, some individuals will see losses of up to 35 pounds

. . . an extremely overweight person could easily drop 40, 65, even 100 pounds or

more.” The materials further stated that any participant who made the program’s

minimum purchase for $129.95 would receive a $1,000 U.S. Treasury bond. Four

states enjoined Mr. Sarcona’s marketing practices and claims. By 1991 this

                                          3
scheme had also come to an end.

      In the third scheme preceding SlimAmerica, Mr. Sarcona led the company

Advanced Automotive Technologies (“AAT”) and telemarketed the “PetroMizer,”

which was described as a fuel saving and emission control device for automobiles.

Six states obtained injunctions or money judgments based on AAT’s allegedly

fraudulent misrepresentations. In addition, Mr. Sarcona signed a settlement

agreement with the U.S. Postal Service. Ultimately, in response to a FTC

complaint filed against Mr. Sarcona, Amerdream, and AAT, the U.S. District

Court for the District of Arizona entered a permanent injunction in 1991 enjoining

Mr. Sarcona from making false statements with respect to the future marketing of

“any diet product, program, or service.” The Court also ordered Mr. Sarcona and

AAT to pay $622,634 in consumer redress.

      It was against this background that the FTC succeeded in obtaining a broad

preliminary injunction on July 2, 1997 to address Mr. Sarcona’s then-recent

SlimAmerica scheme. One of the most far-reaching terms of the injunction

entered by the U.S. District Court of the Southern District of Florida prohibited

Mr. Sarcona from engaging in a range of business practices, including making any

statement or representation that a product would cause weight loss or a reduction

in body size. The preliminary injunction also required Mr. Sarcona to obtain a $1

                                         4
million performance bond before engaging “in the advertising, marketing, or sale

of any program, service or product” relating to weight loss or control. The

injunction further specified a number of terms and conditions for bond. The bond

had to be issued by a surety company (1) admitted to do business in each state in

which Mr. Sarcona was to do business and that (2) held a Federal Certificate of

Authority As Acceptable Surety On Federal Bond and Reinsuring. The bond had

to be issued in favor of the FTC for the benefit of any victims injured as a result of

Mr. Sarcona’s violation of the preliminary injunction. The bond had to remain in

full force while Mr. Sarcona engaged in the restricted conduct, and for at least the

following three years. And at least ten days before undertaking any restricted

conduct, Mr. Sarcona had to provide written notice and proof of the bond to the

FTC.

       Two years later, on June 30, 1999, the U.S. District Court for the Southern

District of Florida entered a permanent injunction. After making a number of

findings of fact and conclusions of law, the Court ordered that “the preliminary

injunction entered in this cause on July 2, 1997 is hereby made permanent.” It

further ordered Mr. Sarcona to “post a performance bond in the amount of $5

million before engaging, directly or indirectly, in any business related to weight-

loss products or services specifically, or in marketing of any product or services

                                          5
generally, anywhere in the United States.” Mr. Sarcona appealed, and in both a

motion to stay the permanent injunction and in his appellate brief, argued that the

injunction’s $5 million-dollar bond requirement was excessively burdensome.

This Court denied Mr. Sarcona’s stay request and later dismissed his appeal for

failure to prosecute.

      Apparently, the influence of even this drastic permanent injunction on Mr.

Sarcona’s conduct turned out to be quite limited. Starting from late 1999 or early

2000, only months after the issuance of the permanent injunction, Mr. Sarcona

formed and ran a company with several associates called the LipoBan Clinic, Inc.

It marketed and sold a weight-loss product called “LipoBan.” LipoBan’s main

ingredient was chitosan, a shellfish-based product that purports to limit the body’s

absorption of lipids or fat. LipoBan was marketed to consumers through direct

mail solicitations, newspapers advertisements, and the Internet. Mr. Sarcona

wrote and organized the promotional materials, which were sent as a package to

potential customers by first-class mail. The package materials included (1) a letter

from “Joseph Maya, M.D.” that offered customers an opportunity to participate in

a weight-loss study with a new product that would enable them to lose large

amounts of weight quickly without changing their diet or exercise habits; (2) a

LipoBan order form whose flip side contained a “LipoBan Test Participant

                                         6
Survey”; (3) newspaper-like advertisements bearing “before” and “after”

photographs and testimonials; (4) a business card from “Joseph Maya, M.D.,”

identifying him as the LipoBan Clinic’s medical director and George Forgione as

the clinic director; and (5) a return envelope pre-addressed to the attention of

“Dr’s. Maya and Forgione” at “The LipoBan Clinic, Inc.” Those who ordered

LipoBan by submitting the “Test Participant Survey” then received the product by

mail.

        All of the materials in the promotional package contained highly

misleading, if not patently false, representations. First, “Joseph Maya, M.D.” was

a fiction. The LipoBan Clinic paid Jose Maya Behar, a Mexican doctor who was

not licensed to practice in the United States and had never even visited the

LipoBan Clinic, for use of his name (or one closely resembling it) in connection

with the sale of LipoBan. Directly contrary to the claims in the LipoBan literature

and on the website, Dr. Maya Behar had never conducted studies with LipoBan.

Beyond that, George Forgione was an unlicensed chiropractor, and the LipoBan

Clinic lacked the most basic characteristics of a medical clinic, such as areas for

interviewing, diagnosing, studying, or treating patients.

        Second, the weight-loss study that the LipoBan Clinic and its “team of

researchers” purported to be conducting was a fiction. There was no such study.

                                          7
Instead, the LipoBan Clinic was simply collecting data from customers who

reported large weight losses. None of the LipoBan Clinic employees were trained

weight-loss, nutrition, or medical professionals.

      Finally, some of the testimonials in the promotional package were false.

For example, one stated: “Jerry Brown, a Ph.d, [sic] . . . found that by simply

blocking the fat causing calories in his food, he was able to lose 120 pounds in just

90 days.” In fact, Dr. Brown testified that he lost that weight by, in addition to

taking LipoBan, bicycling up to 100 miles a week and severely restricting his

caloric and fat intakes. He also testified that he never gave the LipoBan Clinic

permission to make that representation on his behalf.

      The LipoBan Clinic operated for approximately four years and generated

over $16 million in revenue. During this time, Mr. Sarcona received more profits

from LipoBan sales than anyone else and made virtually all decisions regarding

LipoBan’s sales and marketing. Apparently in light of the prohibitions and

mandates of the permanent injunction entered against him, Mr. Sarcona made

great effort to conceal his involvement with the LipoBan Clinic. Mr. Sarcona’s

name did not appear in any official records or registrations for LipoBan or the

LipoBan Clinic. In dealing with vendors on behalf of the company, he generally

referred to himself as “Dave Johnson.” If anyone called for Mr. Sarcona, the

                                          8
company’s employees were supposed to respond that they did not know him. And

Mr. Sarcona never received payment directly from the LipoBan Clinic. Instead, he

received payment via checks that were deposited into an account of a defunct

corporation that was opened with a non-existent tax identification number. Mr.

Sarcona used these funds to pay for his personal living expenses and deposited

some of them into a friend’s account for purposes of paying expenses on a Virgin

Islands home he had purchased in the name of another friend.

      Cognizant of the permanent injunction’s performance bond requirement,

Mr. Sarcona claimed a friend in the Bahamas tried to satisfy the requirement on

his behalf. However, at no time did Mr. Sarcona obtain or post a bond in favor of

the FTC that remotely satisfied the conditions specified in the text of the

preliminary injunction. Nor did Mr. Sarcona ever attempt to ask for clarification

regarding how to post the bond properly.

                                         B.

      In 2007, a federal grand jury in the Southern District of Florida returned a

sixty-two-count superseding indictment against Mr. Sarcona and a co-defendant,

George Forgione, related to their operation of the LipoBan Clinic. After a jury

trial, Mr. Sarcona was convicted of: one count of conspiracy to commit mail fraud,

wire fraud, and criminal contempt (Count 1); eight counts of mail fraud (Counts 2,

                                           9
3, 6, 14, 16, 20, 22, and 25); two counts of wire fraud (Counts 27 and 29); one

count of conspiracy to commit money laundering (Count 30); eight counts of

promotion money laundering (Counts 31–38); four counts of money laundering

transactions over $10,000 (Counts 42, 43, 47, and 48); three counts of causing

misbranded food to be introduced into interstate commerce (Counts 50, 53, and

59); and two counts of criminal contempt (Counts 60 and 62). He was sentenced

to a total of 240 months in prison and filed a timely notice of appeal in March

2010. On appeal, he challenges only his convictions.



                                II. DISCUSSION

                                         A.

      Mr. Sarcona insists that his criminal contempt convictions (Counts 60 and

62) should be reversed because the superseding indictment failed to state an

offense. No offense was stated, Mr. Sarcona claims, because the permanent

injunction was invalid in two ways. First, the injunction failed to comply with the

requirement specified by Federal Rule of Civil Procedure 65(d) that injunctions

“describe in reasonable detail—and not by referring to the complaint or other

document—the act or acts restrained or required.” Fed. R. Civ. P. 65(d)(1)(C).

Contrary to this mandate, the permanent injunction that Mr. Sarcona was

                                         10
convicted of knowingly violating said simply that it was making permanent the

detailed preliminary injunction already issued. According to Mr. Sarcona, this

rendered the permanent injunction invalid. Second, by modifying the amount of

the bond requirement from the preliminary injunction, the permanent injunction

conflicted with the preliminary injunction, resulting in ambiguity that should make

the bond requirement unenforceable. Since the primary issue here is whether the

district court properly applied the legal requirements of Rule 65, we review the

matter de novo. Mega Life and Health Ins. Co. v. Pieniozek, 585 F.3d 1399, 1403

(11th Cir. 2009).

      Mr. Sarcona is correct that the permanent injunction failed to comply with

the precise terms of Rule 65(d). However, “while the preference is to enforce the

requirements of Rule 65(d) ‘scrupulously,’ failure to abide by the precise terms of

the Rule does not compel finding the judgment below void.” Combs v. Ryan’s

Coal Co., Inc., 785 F.2d 970, 978 (11th Cir. 1986) (citation omitted). Indeed, we

have previously said that “[a] court may . . . disregard the defect if it is clear from

the totality of the language in the various documents that the contemnors

understood their obligations under the injunction.” Id.; accord United States v.

Goehring, 742 F.2d 1323, 1324 (11th Cir. 1984); cf. Chathas v. Local 134 IBEW,

233 F.3d 508, 513 (7th Cir. 2000) (“When the terms of an injunction, although not

                                           11
set forth in a separate document as the rule requires, can be inferred from the

documentary record with sufficient clarity to enable a violation of those terms to

be punished as a contempt, the injunction is enforceable.”). In Combs we further

described the factors for assessing the validity of an injunction in the contempt

context. These factors are whether the obligations were “intelligible” to the

contemnor and “capable of enforcement,” and whether the contemnor understood

those obligations. 785 F.2d at 978–79.

      We see no issue with respect to the acts to be restrained by the permanent

injunction. The terms of the preliminary injunction were clear and enforceable.

Mr. Sarcona was prohibited from making any statement or representation that a

product would cause weight loss or reduction in body size, could not claim a

product had been validated by scientific studies, and had to post a $1 million bond

before engaging in a business having to do with dieting or weight control. Indeed,

the government presented evidence that Mr. Sarcona understood these obligations

well. When the preliminary injunction was then made permanent through

unequivocal language, it is difficult to see how these terms became less intelligible

or capable of enforcement.

      But Mr. Sarcona argues the bond requirements for the permanent injunction

are a different matter. Specifically, when the amount of the performance bond

                                         12
increased between the preliminary and permanent injunctions, it became unclear to

him whether he should pay the amount specified by the preliminary injunction, the

amount specified by the permanent injunction, or both. He also claims not to

know whether, in addition to the amount of the bond, the type of bond and method

of posting it had changed. Neither of these arguments is persuasive.

      Setting aside for now the objective clarity of the language in the permanent

injunction, we note that on at least two separate occasions Mr. Sarcona indicated

his understanding of the $5 million performance bond obligation. In his August

12, 1999 Motion for Stay Pending Review and Request for Expedited Ruling, Mr.

Sarcona stated that the “Final Judgment for Permanent Injunction and Damages”

“called for a five million dollar performance bond as condition to Defendant

conducting business in his life long profession of marketing.” Furthermore, in an

October 12, 1999 brief appealing the final judgment, Mr. Sarcona wrote that “the

government imposed a five million-dollar performance bond requirement on” him.

Thus, Mr. Sarcona demonstrated a clear understanding of his $5 million

performance bond obligation.

      Also, in light of his clear cognizance of the performance bond obligation,

we are simply unpersuaded by Mr. Sarcona’s argument that he believed the

method for paying the bond might have somehow changed. If Mr. Sarcona had

                                        13
questions about how exactly to post his $5 million bond in a valid way, he could

have easily asked. But there is no record of him doing so. Moreover, even if Mr.

Sarcona’s story about trying to post the bond were believed, it hardly demonstrates

a good-faith compliance effort that fell short only because Mr. Sarcona was not

quite sure how to post the bond properly. Indeed, little about his version of events

evidences genuine intention on the part of Mr. Sarcona to comply with the bond

requirement.

      It is true that the District Court should have scrupulously adhered to Rule

65(d). But both because Sarcona’s obligations were intelligible and capable of

enforcement and because we have every reason to think he understood those

obligations, the permanent injunction underlying Sarcona’s contempt convictions

was not invalid. Consequently, we affirm the convictions.

                                         B.

      Mr. Sarcona argues that there was insufficient evidence to support his

misbranding convictions (Counts 50, 53, and 59). Specifically, he asserts that the

language of the statute under which he was convicted, the Federal Food, Drug, and

Cosmetic Act (“FDCA”), is ambiguous, lending itself to different interpretations.

Under a couple of these statutory interpretations, he claims, the evidence simply

did not support conviction.

                                         14
      To support this argument, Mr. Sarcona points to two ambiguities in

particular. The first ambiguity concerns the scope of the definition of “labeling.”

Section 343(a)(1) of the FDCA deems a food, such as LipoBan, to be

“misbranded” if “its labeling is false or misleading in any particular.” 21 U.S.C.

§ 343(a)(1). “Labeling” is specifically defined as “all labels and other written,

printed, or graphic matter (1) upon any article or any of its containers or wrappers,

or (2) accompanying such article.” 21 U.S.C. § 321(m). Mr. Sarcona contends

that, as a matter of law, it is doubtful whether the LipoBan promotional materials

he helped author and distribute qualified as “labeling.” Because the materials

were mailed separately from the actual LipoBan products, they clearly were

neither located on “any article or any of its containers or wrappers” nor

“accompanying such article.” Instead, he asserts, as materials intended to

advertise LipoBan and attract customers, they simply constituted ordinary

promotional advertising that fell outside the reach of § 343(a)(1). And if this is

right, then as a matter of law Mr. Sarcona could not have been convicted of

violating the statute.

      The second ambiguity Mr. Sarcona points to concerns whether § 343(a)(1)

prohibits misbranding on the “labeling” or, instead, just on the “label.” Under the

FDCA, these terms are distinct. “Label” refers only to “a display of written,

                                         15
printed, or graphic matter upon the immediate container of any article.” 21 U.S.C.

§ 321(k) (emphasis added). In contrast, as explained above, “labeling”

encompasses a broader universe of materials, including any printed matter

“accompanying” the product. Mr. Sarcona says the ambiguity in the statute

supposedly arises because, on the one hand, the text of the body of the statutory

provision refers specifically to “labeling,” while, on the other hand, the heading or

title of the provision refers only to “[f]alse or misleading label.” 21 U.S.C.

§ 343(a). According to Mr. Sarcona, the heading of § 343(a) thus suggests that the

provision has a narrower scope than the body indicates. And if the statute only

prohibited misbranding on the “label,” then, for this reason as well, the evidence

would fail to support Mr. Sarcona’s conviction under § 343(a)(1).

      At the very least, Mr. Sarcona insists, the statute is ambiguous in these two

ways. He argues that in the criminal context such ambiguity demands that we

apply the rule of lenity, under which we interpret the statute narrowly and in favor

of the defendant. He says that if we do so, the evidence will no longer be

sufficient to support his misbranding convictions.

      We review both questions of statutory interpretation and challenges to the

sufficiency of evidence de novo, viewing the evidence in the light most favorable

to the government. United States v. Emmanuel, 565 F.3d 1324, 1330 (11th Cir.

                                          16
2009).

      Mr. Sarcona’s argument assumes that Supreme Court precedent and our

own case law have not already dictated how to resolve these potential ambiguities.

This assumption is mistaken. Regarding the scope of the definition of “labeling,”

the Supreme Court long ago addressed the matter of whether materials that travel

independently of the product in question can be treated as “labeling” for the

purposes of the FDCA. In Kordel v. United States, 335 U.S. 345, 69 S. Ct. 106

(1948), the Court held that where literature “supplements or explains” a product

and “was designed for use in the distribution and sale of the [product],” “[t]he fact

that it went in a different mail [is] wholly irrelevant.” Id. at 350, 69 S. Ct. at 110;

see also United States v. Urbuteit, 335 U.S. 355, 358, 69 S. Ct. 112, 114 (1948)

(“The fact that the false literature leaves in a separate mail does not save the article

from being misbranded.”). That is because it is “the textual relationship,” not a

“physical attachment,” “that is significant.” Kordel, 335 U.S. at 350, 69 S. Ct. at

110. This reading of the statute, the Court reasoned, is simply “common sense.”

Id. at 349, 69 S. Ct. at 110. For, “to hold that these drugs would be misbranded if

the literature had been shipped in the same container but not misbranded if the

literature left in the next or in the preceding mail,” would “create an obviously

wide loophole.” Id. at 349, 69 S. Ct. at 109.

                                           17
      Here, the evidence indisputably showed that the promotional materials and

the product “had a common origin and a common destination,” and that the

materials were “used in the sale” of LipoBan and “explained [its] use[].” Id. at

348, 69 S. Ct. at 109. While the materials and the product may not have been sent

together in one package, we note the interdependency between them, id., and the

“integrated nature of the transactions.” Id. at 350, 69 S. Ct. at 110. Consequently,

there was sufficient evidence for the jury to conclude that “the advertising matter

that was sent was designed to serve and did in fact serve the purposes of labeling.”

Urbuteit, 335 U.S. at 357, 69 S. Ct. at 113. And under Kordel, the materials the

jury found Mr. Sarcona to have prepared and sent clearly fell within the scope of

the statutory definition of “labeling.”

      Regarding the issue of whether the statute’s misbranding prohibitions apply

only to the product’s “label” as opposed to the product’s “labeling,” Mr. Sarcona’s

claim of ambiguity is also unavailing. We have repeatedly held that where there is

no ambiguity in the text of a provision, we should not consider the heading or title

in order to construe the provision. Essex Ins. Co. v. Zota, 466 F.3d 981, 989–90

(11th Cir. 2006); United States v. Ferreira, 275 F.3d 1020, 1029 (11th Cir. 2001);

United States v. Chastain, 198 F.3d 1338, 1353 (11th Cir. 1999); Scarborough v.

Office of Personnel Mgmt., 723 F.2d 801, 811 (11th Cir. 1984). This approach is

                                          18
mandated by the Supreme Court’s instruction that “the title of a statute and the

heading of a section cannot limit the plain meaning of the text. For interpretative

purposes, they are of use only when they shed light on some ambiguous word or

phrase. . . . [T]hey cannot undo or limit that which the text makes plain.” Bhd. of

R.R. Trainmen v. Baltimore & Ohio R.R. Co., 331 U.S. 519, 528–29, 67 S. Ct.
1387, 1392 (1947).

      Mr. Sarcona’s claim of ambiguity is premised on the supposed conflict

between the heading and text. When only the text is considered, however, no

ambiguity exists because the statute unambiguously prohibits misbranding in

“labeling,” and that term is clearly defined. See 21 U.S.C. § 321(m). Under these

circumstances, we do not allow the heading to undo that which the text makes

plain. We therefore reject Mr. Sarcona’s claim that the statute is ambiguous. And

since there was no ambiguity, we hold the evidence was sufficient to convict Mr.

Sarcona for misbranding in violation of the FDCA.

                                         C.

      Mr. Sarcona contends that the First Amendment requires reversal of his mail

and wire fraud convictions, as well as his conspiracy convictions. He claims that

there was some scientific support for his claims and that, while he exaggerated the

weight loss benefits of LipoBan, his exaggerations were mere puffery. Mr.

                                         19
Sarcona argues that as a businessman he had a First Amendment right to advertise

his product aggressively.

      Mr. Sarcona and the government disagree about what standard of review

should be applied here. However, under either de novo or plain error review,

Sarcona’s argument fails. It is well-established that the First Amendment does not

protect commercial speech that is fraudulent or misleading. Central Hudson Gas

& Elec. Corp. v. Pub. Serv. Comm’n of NY, 447 U.S. 557, 562–63, 566, 100 S. Ct.
2343, 2349–51 (1980). There was sufficient evidence for the jury to find that Mr.

Sarcona intentionally presented materially false and misleading information about

the product’s weight-loss benefits, the company, the “medical director” behind the

product, and a study being conducted by the company. Because the evidence was

sufficient to show that Mr. Sarcona’s advertising went far beyond mere puffery

and into the realm of fraud and deception, he cannot claim protection under the

First Amendment.

                                        D.

      Mr. Sarcona argues that his money laundering conspiracy and substantive

promotion money laundering convictions should be vacated in light of United

States v. Santos, 553 U.S. 507, 128 S. Ct. 2020 (2008). In Santos, the Supreme

Court reversed a money laundering conviction arising from an illegal gambling

                                        20
enterprise. A plurality opinion concluded that proceeds means “profits” as

opposed to “receipts.” Id. at 514, 128 S. Ct. at 2025. The controlling concurrence

of Justice Stevens, however, limited this holding to certain contexts. See id. at

526–28, 128 S. Ct. at 2032–34 (Stevens, J., concurring in the judgment). Mr.

Sarcona argues that under Santos his convictions should be vacated because the

government only proved he had conspired to launder the “gross receipts” of

fraudulent activity, not “profits.” We review this question de novo. United States

v. Delancy, 502 F.3d 1297, 1304 (11th Cir. 2007).

      We have previously declined to recognize the broad interpretation of Santos

that Mr. Sarcona advances here. See United States v. Jennings, 599 F.3d 1241,

1252 (11th Cir. 2010); United States v. Demarest, 570 F.3d 1232, 1242 (11th Cir.

2009). Instead, observing Santos’s “limited precedential value,” Demarest, 570
F.3d at 1242, we have interpreted the holding in Santos “in its narrowest form,”

that is, merely “that the gross receipts of an unlicensed gambling operation [are]

not ‘proceeds’ under section 1956.” Jennings, 599 F.3d at 1252. In non-gambling

contexts, we remain bound by a definition of proceeds that “includes receipts as

well as profits.” Id. Because the proceeds did not come from an unlicensed

gambling operation, they meet the terms of the statute as we have defined it, and

Mr. Sarcona’s argument for why his convictions should be vacated therefore fails.

                                         21
                                         E.

      Finally, Mr. Sarcona argues that one of the government’s expert witnesses,

IRS Agent Stephan Robinson, testified outside the bounds of Federal Rule of

Evidence 702 by explaining legal concepts and offering his opinion about Mr.

Sarcona’s guilt. Mr. Sarcona maintains that the District Court abused its

discretion by allowing this testimony, and prejudice resulted. We review for an

abuse of discretion, Emmanuel, 565 F.3d at 1332, and conclude that this argument

also lacks merit.

      We have previously recognized that admission of “expert testimony on [the

concealment] practices of criminals” is appropriate for educating lay jurors on the

significance of relevant facts. United States v. Garcia-Emanuel, 14 F.3d 1469,

1476 (11th Cir. 1994). Other Circuits have upheld admission of expert testimony

for the specific purpose of educating jurors about money laundering. See, e.g.,

United States v. Nektalov, 461 F.3d 309, 318 (2d Cir. 2006); United States v.

Wilson, 355 F.3d 358, 362 (5th Cir. 2003). Based on his extensive experience in

investigating fraud and money laundering cases, Agent Robinson testified about

the manner in which persons may launder money and explained that some of Mr.

Sarcona’s financial activities raised “red flags” for those investigating money

laundering. He never offered an opinion regarding Mr. Sarcona’s guilt or

                                         22
innocence. In addition, the District Court properly instructed the jury regarding

consideration of expert opinion testimony. For these reasons, we hold that the

District Court did not abuse its discretion in admitting the testimony.



      For each of these foregoing reasons, we AFFIRM Mr. Sarcona’s

convictions on all counts.




                                         23